Case 1:19-cv-00531-MAC-KFG Document 16 Filed 04/15/20 Page 1 of 2 PageID #: 39




  UNITED STATES DISTRICT COURT                                       EASTERN DISTRICT OF TEXAS


 BOBBY DEWAYNE EVANS                                    §
                                                        §
                  Petitioner,                           §
                                                        §
 versus                                                 §    CIVIL ACTION NO. 1:19-CV-531
                                                        §
 DIRECTOR, TDCJ-CID,                                    §
                                                        §
                  Respondent.                           §

                      MEMORANDUM ORDER ADOPTING THE
                MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

          Petitioner, Bobby Dewayne Evans, an inmate confined at the Ellis Unit with the Texas

 Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed this

 petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

          The court referred this matter to the Honorable Keith Giblin, United States Magistrate

 Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this court.

 The Magistrate Judge recommends petitioner’s motion to voluntarily dismiss be granted.

          The court has received and considered the Report and Recommendation of United States

 Magistrate Judge filed pursuant to such referral, along with the record, and pleadings. No

 objections to the Report and Recommendation have been filed to date.1




 1
          Petitioner received a copy of the Report and Recommendation on February 13, 2020 (docket entry no. 15).
Case 1:19-cv-00531-MAC-KFG Document 16 Filed 04/15/20 Page 2 of 2 PageID #: 40



                                             ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

 and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in this

 case in accordance with the Magistrate Judge’s recommendations.

        SIGNED at Beaumont, Texas, this 15th day of April, 2020.




                                           ________________________________________
                                                       MARCIA A. CRONE
                                                UNITED STATES DISTRICT JUDGE




                                                 2
